Title: To Thomas Jefferson from James Madison, 24 July 1805
From: Madison, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Washington July 24. 1805
                  
                  At the date of my last, I hoped by this time to be making ready for my journey on your track. A consultation of the Doctors Weems & Elgey on the situation of my wife’s knee has ended in the joint opinion that an operation is indispensable which can best be performed at Philadelphia; and that it is prudent to avoid delay as much as possible. We shall accordingly set off tomorrow, in order to put her under the care of Docr. Physic. No cause less urgent could have diverted me from my trip home, which had become very peculiarly desireable on several accounts. It is now altogether uncertain when I shall have that pleasure. If every thing goes well it is possible that the detention at Philada. may not exceed two or three weeks. I shall shorten it as much as can properly be done and then hasten to Virginia. In the mean time be pleased to address your public commands, which can not be fulfilled in the Office, to me at Philada. till otherwise advised, and freely add any private ones when I can be of service.
                  With respectful attachment I remain always yrs.
                  
                     James Madison 
                     
                  
               